               Case 2:20-cv-01174-RAJ Document 54 Filed 07/14/21 Page 1 of 2




 1                                                                            Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON

 9
     JESSICA BENTON, SHELBY BRYANT,
10   ANNE MARIE CAVANAUGH, and ALYSSA
     GARRISON,                                           No.     2:20-CV-01174 RAJ
11
                                   Plaintiffs,
12                                                       NOTICE OF WITHDRAWAL
                    v.
13
     CITY OF SEATTLE,
14
                                   Defendant.
15

16   TO:    Clerk of the above-entitled court; and

17   TO:    Plaintiffs above-named and their counsel of record:

18          PLEASE TAKE NOTICE that, effective immediately, Assistant City Attorney Jeremy F.

19   Wood, WSBA 51803, withdraws as counsel for Defendant, City of Seattle. Assistant City Attorney

20   Ghazal Sharifi and Carolyn U. Boies remain as counsel for Defendant, City of Seattle.

21   ///

22   ///

23   ///


      NOTICE OF WITHDRAWAL - 1 (2:20-cv-01174 RAJ)                                       Peter S. Holmes
                                                                                         Seattle City Attorney
                                                                                         701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
           Case 2:20-cv-01174-RAJ Document 54 Filed 07/14/21 Page 2 of 2




 1

 2
         DATED this 14th day of July, 2021.
 3
                                     PETER S. HOLMES
 4                                   Seattle City Attorney

 5
                              By:    /s/ Jeremy F. Wood
 6                                     Jeremy F. Wood, WSBA# 51803
                                       Assistant City Attorney
 7
                                     Seattle City Attorney’s Office
 8                                   701 Fifth Avenue, Suite 2050
                                     Seattle, WA 98104
 9                                   Tel #: (206) 684-8200
                                     Fax:# (206) 684-8284
10
                                     E-mail: Jeremy.wood@seattle.gov
11
                                     Attorney for Defendant City of Seattle
12

13

14

15

16

17

18

19

20

21

22

23


     NOTICE OF WITHDRAWAL - 2 (2:20-cv-01174 RAJ)                             Peter S. Holmes
                                                                              Seattle City Attorney
                                                                              701 5th Avenue, Suite 2050
                                                                              Seattle, WA 98104-7095
                                                                              (206) 684-8200
